 


109 HR 1027 IH: To release to the State of Arkansas a reversionary interest in Camp Joseph T. Robinson.
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1027 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Snyder introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To release to the State of Arkansas a reversionary interest in Camp Joseph T. Robinson. 
 
 
1.Release of reversionary interestThe United States releases to the State of Arkansas the reversionary interest described in sections 2 and 3 of the Act entitled An Act authorizing the transfer of part of Camp Joseph T. Robinson to the State of Arkansas, approved June 30, 1950 (64 Stat. 311, chapter 429), in and to the surface estate of the land constituting Camp Joseph T. Robinson, Arkansas, which lies east of the Batesville Pike county road, in sections 24, 25, and 36, township 3 north, range 12 west, Pulaski County, Arkansas. 
 
